DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 5, 2020 have been fully considered.  The Examiner has withdrawn the previous 112 rejections, but has made a new second Non-Final Rejection upon further examination of the claims with new claim objections and new 112 rejections.
The Examiner has also made a new prior art rejection on the claimed invention of independent Claim 1 and added the previous prior art rejection after reviewing the previous Actions and previous arguments made by Applicant.
The Examiner responds to Applicant’s arguments regarding the previous prior art rejection dated January 29, 2018 here below.
On pages 7-9 of those remarks as indicated by the page numbers at the bottom of each page, Applicant argues that previous primary reference Hull, (US 6,386,796), does not disclose a “cell” or “treatment cell” because the “word ‘cell’ connotes a unit with defined boundaries, generally forming a sub-unit of some larger structure”.  The Examiner takes the position that the section 48 of permeable areas of particles is placed within impermeable cap 30 as its own sub-unit within this cap which is the larger structure.  This section 48 must have defined boundaries since it has differences in compositional characteristics from the rest of impermeable cap 30.  Applicant also argues that the claimed invention of the cell includes a housing with impermeable walls and more, and that multiple treatment cells may be deployed.  However, the Examiner notes that Hull is not relied upon to disclose the housing, secondary reference Cherry, (US 5,487,622), is.  Moreover, the Examiner notes that multiple treatment cells are not required in the claimed invention, only one treatment cell is.  The Examiner maintains that the section 48 is a sub-unit of the overall impermeable cap 30.  The Examiner finds Applicant’s arguments here unpersuasive for these reasons.
On page 9, Applicant argues that there is no reason to combine secondary reference Cherry with primary reference Hull because Hull describes water-based systems for treating upwelling pore waters while Cherry describes soil-based systems for treating laterally flowing aquifers.  Here, the Examiner notes that the two references are reasonably analogous because both references involve treating water traveling in-situ or through the ground.  The Examiner notes that Hull still places its section 48 directly on top of sediment or soil that is located along the bottom of a body of water.  Thus, Hull still deals with treating contaminated sediment with water traveling through it.  Thus, the Examiner finds that the two references overlap reasonably in their fields of endeavor.
On pages 9-10, Applicant argues that the combination of Cherry does not disclose a “ceiling” and that the previous prior art rejection has to use different embodiments in Hull and Cherry.  Applicant argues that the geotextiles/grids of Hull deal with concrete block embankments, not sediment bottoms.  The Examiner notes that Hull also explicitly discloses that “one or more layers of composite particles may also be incorporated with other materials (including granular materials like sand, stone and/or cobbles as well as geosynthetic materials like geotextile and/or geogrid) to create a barrier layer which is designed to meet site-specific needs”, (See column 9, lines 43-48, Hull).  The Examiner interprets that Hull also suggests merely adding geotextiles or geogrids to the layer of composite particle (equivalent to section 48), not just applying them to concrete block embankments as discussed later in Hull.  The Examiner finds this remark unpersuasive.
Applicant also argues that Cherry does not disclose a “ceiling” of geotextile and geogrid, arguing that there is a liner of bentonite embedded between two geotextile layers as a skin instead as in Figure 12 of Cherry.  Here, the Examiner notes that an upper geotextile layer here can be interpreted as a “ceiling” since the term “ceiling” is broad, and can indicate a top layer or surface of a given structure, in this case the liner 114 as a whole.  For this reason, the Examiner finds this argument unpersuasive.
On page 10-11, Applicant argues that the geotextile wall must be a ceiling, not a sidewall, and that Cherry has lateral water flow, not vertical upwelling water flow.  The Examiner notes that Hull already discloses vertical upwelling flow, so this argument is a piecemeal analysis, since Hull discloses the direction of water flow in relation to the treatment reagent, and Cherry discloses a geotextile layer directly above and below an equivalent treatment reagent.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 11, Applicant argues against the prior art rejection of dependent Claim 4 in which Hull and Cherry are relied upon to disclose a removable cartridge of treatment media as in Figures 10 & 12 of Cherry.  Applicant argues that the Cherry housing is open and highly permeable at the top, so this reactive treatment media would quickly disperse in the water through the open end because the lateral flow within an aquifer is distinct from passive vertical upwelling of contaminated pore waters beneath a sediment cap.  Here, the Examiner notes that the combination used here already relies upon the embodiment in Figure 12 of Cherry in which there is a liner of bentonite embedded between two geotextile layers.  Furthermore, the Examiner notes that the embodiment associated with Figure 9 of Cherry is relied upon to disclose replacing the treatment reagents themselves when they are depleted.  Thus, this argument is considered a piecemeal analysis.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 11, Applicant argues against Claims 7, 9, 10, 12 & 14, but does not provide any specific remarks against the disclosures or teachings of the rejections involving those claims.  Thus, they are moot.
On pages 11-12, Applicant argues against Claim 13, asserting that there is no disclosure in Hull or Cherry for a retrofit operation as claimed.  Applicant argues that Hull and Cherry do not disclose an existing, impermeable sediment cap below a body of water that is disturbed by removing a section of the cap layer and inserting a reactive treatment cell in the hole and in contact with the sediment or permeable support layer below, followed by resealing the area around the treatment cell to restore the sediment cap layer.  Applicant argues that Figure 5 of Hull does not disclose the relative order of placing the impermeable cap particles 30 and the permeable particles 48 on the sediment or removing an existing cap layer to form a hole.   Here, the Examiner has withdrawn this prior art rejection as a result, finding this argument persuasive.  No prior art rejection has been made on this claim after further searching and consideration.
On page 12, Applicant argues against Claim 19, dependent on Claim 13 for the same reasons as in Claim 13.  The Examiner finds this remark unpersuasive for the reasons stated above with Claim 13.
On page 12, Applicant argues against dependent Claim 2, stating that the Rowe reference is not cited in the rejection.  The Examiner notes that Paulson is relied upon instead so this remark is moot.
On pages 12-13,  Applicant argues against dependent Claims 5 & 16, arguing how secondary reference Holland can be combined with Cherry for ‘exchangeability’, when Holland does not place its treatment media in-situ.  The Examiner notes that another embodiment of Cherry already discloses exchanging its treatment media, and that Holland is relied upon for a different claimed feature, “the boot portion”, not the “exchangeable cartridge”.  As a result, the Examiner considers this argument piecemeal analysis.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 13, Applicant argues that dependent Claims 6, 11, 17 & 18 should be allowable based on the arguments for independent Claim 1, but the Examiner finds Applicant’s arguments for Claim 1 unpersuasive, so these remarks are considered moot.
Claim Objections
Claim 7 is objected to because of the following informalities:  the limitation “the upper surface” on line 5 of the claim should be rewritten as “an upper surface” since it is the first recitation of this limitation, although it would appear to be inherent, for better clarity.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the limitation “the core” on line 5 of the claim should be rewritten as “the solid core” to better reflect the earlier recitation of this limitation in the claim.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the limitation “the top” on line 2 of the claim should be rewritten as “a top” since it is the first recitation of this limitation, although it would appear to be inherent, for better clarity.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the limitation “the cover” on line 3 of the claim should be rewritten as “the removable impermeable cover” to better reflect the earlier recitation of this limitation in the claim.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the limitation “the core” on line 11 of the claim should be rewritten as “the solid core” to better reflect the earlier recitation of this limitation in the claim.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the limitation “its removable cover” on line 4 of the claim should be rewritten as “the removable impermeable cover” to better reflect the earlier recitation of this limitation in Claim 11.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the limitation “its outlet” on line 4 of the claim should be rewritten as “the outlet” to better reflect the earlier recitation of this limitation in Claim 11.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the limitation “the removable cover” on line 10 of the claim should be rewritten as “the removable impermeable cover” to better reflect the earlier recitation of this limitation in Claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 9, 11-14, 16-20 and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the housing sidewall” on line 5 & 7 of the claim.  It is not clear if this limitation is the same limitation as “an impermeable side wall” or if this limitation is a different limitation altogether.  Examiner interprets this limitation to be the same.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is not clear if the limitation “when the submersible reactive treatment cell is placed on a permeable supporting layer or sediment bed beneath a body of water” on lines 11-12 of the claim is part of the claimed invention or not.  The preamble recites the invention which is “a submersible reactive treatment cell” so the above indicated limitation includes components that do not appear to be part of this “submersible reactive treatment cell”, specifically the “permeable supporting layer or sediment bed” that are “beneath a body of water”.  Thus, it remains unclear if these limitations can be part of the claimed invention.
Claim 2 recites the limitation “the housing sidewall” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “an impermeable side wall” or if this limitation is a different limitation altogether.  Examiner interprets this limitation to be the same.
Claim 3 recites the limitation “the composite particles” on line 8 of the claim.  It is not clear if this limitation is the same limitation as “one or more composite particles”, such that more than one composite particle is required or not.
Claim 5 recites the limitation “one or more treatment reagents” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “one or more treatment reagents” as on line 3 of Claim 1, or if this limitation is a different group of “treatment reagents” altogether.  Examiner considers them to be the same.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is not clear if the limitation “disposed between a body of water and a sediment surface beneath the body of water” on lines 1-2 of the claim is part of the claimed invention or not.  The preamble recites the invention which is “a sediment capping system” so the above indicated limitation includes limitations that do not appear to be part of this “sediment capping system”, specifically the “body of water” and the “sediment surface”.  Thus, it remains unclear if these limitations can be part of the claimed invention.
Claim 7 recites the limitation “a body of water” on line 1.  When the “submersible reactive treatment cell” is incorporated “according to claim 1”, it becomes unclear if this “body of water” in Claim 7 is the same “body of water” in Claim 1, or if they are different.  Examiner interprets them to be the same.
Claim 7 recites the limitation “a supporting layer” on line 3 of the claim.  It is not clear if this limitation is the same limitation as ‘a permeable supporting layer” on line 11 of Claim 1, or if it is a different limitation and “supporting layer”.  Examiner interprets them to be the same.
Claim 7 recites the limitation “a sediment bed” on line 4 of the claim.  It is not clear if this limitation is the same limitation as ‘a sediment bed” on line 12 of Claim 1, or if it is a different limitation and “supporting layer”.  Examiner interprets them to be the same.
Claim 7 recites the limitation “an underlying supporting layer” on line 4 of the claim.  It is not clear if this limitation is the same limitation as ‘a permeable supporting layer” on line 11 of Claim 1, or if it is a different limitation and “supporting layer”.  Examiner interprets them to be the same.
Claim 9 recites the limitation “a permeable layer” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “an underlying permeable layer” as on line 4 of Claim 7, “a permeable supporting layer” as on line 11 of Claim 1, or if it is a different limitation altogether.  Examiner interprets them all to be the same.
Claim 11 recites the limitation “the submersible reactive treatment cell housing” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “a housing” as in Claim 1, or if it is a different limitation altogether.  Examiner interprets them to be the same.
Claim 12 recites the limitation “a body of water” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “a body of water” as already recited in Claim 1, or if it is a different “body of water”.  Examiner interprets them to be the same.
Claim 12 recites the limitation “a permeable supporting layer” on lines 4-5 of the claim.  It is not clear if this limitation is the same limitation as “a permeable supporting layer” as on line 11 of Claim 1, or if it is a different limitation.  Examiner interprets them to be the same.
Claim 12 recites the limitation “a sediment surface” on line 4 of the claim.  It is not clear if this limitation is the same limitation as “a sediment surface” on line 2 of the claim, or if it is a different limitation.  Examiner interprets them to be the same.
Claim 12 recites the limitation “the permeable floor” on line 6.  It is not clear if this limitation is the same limitation as “the permeable floor layer” as in Claim 1, or if it is a different limitation.  Examiner interprets them to be the same.
Claim 12 recites the limitation “an upper surface of the sediment” on lines 6-7 & 8.  It is not clear if this limitation is the same limitation as “a sediment surface” on line 2, or if it is a different limitation.  Examiner interprets them to be the same.
Claim 13 recites the limitation “a body of water” on lines 2-3 of the claim.  It is not clear if this limitation is the same limitation as “a body of water” as already recited in Claim 1, or if it is a different “body of water”.  Examiner interprets them to be the same.
Claim 13 recites the limitation “an underlying supporting layer” on line 3 of the claim.  It is not clear if this limitation is the same limitation as “a permeable supporting layer” as on line 11 of Claim 1, or if it is a different limitation.  Examiner interprets them to be the same.
Claim 13 recites the limitation “an underlying supporting layer” on line 5 of the claim.  It is not clear if this limitation is the same limitation as “an underlying supporting layer” on line 3 of the claim, or if it is a different limitation.  Examiner interprets them to be the same.
Claim 13 recites the limitation “a supporting sediment bed” on line 5 of the claim.  It is not clear if this limitation is the same limitation as “a sediment bed” as on line 12 of Claim 1, or if it is a different limitation.  Examiner interprets them to be the same.
Claim 14 recites the limitation “composite particles” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “composite particles” on line 8 of Claim 12, or if this is a different limitation.  Examiner interprets them to be the same.
Claim 14 recites the limitation “layer” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “a hydratable sealant layer” on line 10 of Claim 12 or “an impermeable capping layer” on line 11 of Claim 12, or if this is a different limitation.  Examiner interprets them to be the same.
Claim 16 recites the limitation “the submersible reactive treatment cell housing” on lines 1-2 of the claim.  It is not clear if this limitation is the same limitation as “a housing” as in Claim 1, or if it is a different limitation altogether.  Examiner interprets them to be the same.
Claim 16 recites the limitation “one or more treatment reagents” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “one or more treatment reagents” on line 3 of Claim 1, or if it is a different limitation.  Examiner interprets it to be the same.
Claim 17 recites the limitation “a contaminated pore fluid” on line 3.  It is not clear if this limitation is the same limitation as “a contaminated pore fluid” on line 1 of the claim.  Examiner interprets them to be the same.
Claim 18 recites the limitation “the sediment” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “a vacuum pump” on line 5.  It is not clear if this limitation is the same limitation as “a vacuum pump” as in Claim 11, or if it is a different limitation.  Examiner interprets them to be the same.
Claim 18 recites the limitation “an upper surface” on line 6.  It is not clear if this limitation is the same limitation as “the upper surface of the supporting layer” as on line 5 of Claim 7 or if it is a different limitation.
Claim 18 recites the limitation “the submersible reactive treatment cell interior” on line 8 of the claim.  It is not clear if this limitation is the same limitation as “an interior cavity” as in Claim 1, or if it is a different limitation altogether.  Examiner interprets them to be the same.
Claim 19 recites the limitation “the flow of upwelling pore fluids” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “a body of water” on line 5.  It is not clear if this limitation is the same limitation as “a body of water” on line 2 of the claim.  Examiner interprets them to be the same.
Claim 19 recites the limitation “flow of the upwelling pore fluids” on line 6.  It is not clear if this limitation is the same as “the flow of upwelling pore fluids” on line 1, or if this is a different limitation.  Examiner interprets them to be the same.
Claim 19 recites the limitation “the permeable floor” on line 9.  It is not clear if this limitation is the same limitation as “the permeable floor layer” as in Claim 1, or if it is a different limitation.  Examiner interprets them to be the same.
Claim 19 recites the limitation “the remainder of the cap layer” on line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the cap layer” on line 7, 8, 9 & 10.  It is not clear if this limitation is the same limitation as “the impermeable cap layer” on lines 2, 5 and line 13.  Examiner interprets them to be the same.
Claim 19 recites the limitations “upwelling pore fluids” on line 1, “a sediment bed” on line 2, and “a body of water” on line 2.  It is not clear if these limitations are the same as “upwelling pore fluids” on line 3 of Claim 1, “sediment bed” on line 12 of Claim 1 or “a body of water” on line 12 of Claim 1, respectively, or if they are different limitations altogether.  Examiner interprets them to be the same, respectively speaking.
Claim 20 recites the limitation “the permeable floor” on line 1.  It is not clear if this limitation is the same limitation as “the permeable floor layer” as in Claim 1, or if it is a different limitation.  Examiner interprets them to be the same.
Claim 20 recites the limitation “the cap layer”.  It is not clear if this limitation is the same limitation as “the impermeable cap layer” on lines 2, 5 and line 13 of Claim 19.  Examiner interprets them to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Olsta et al., (“Olsta”, US 2008/0264546).
Regarding Claim 1, Embodiment 1 of Olsta discloses a submersible reactive treatment cell comprising: 
a housing including a side wall defining an interior cavity, (Side Wall 20 has interior cavity in Gabion Cage 13, See Figure 2B and 1, and See paragraphs [0041] & [0043]), the interior cavity adapted to house one or more treatment reagents capable of treating pore fluids flowing through the interior cavity, (Reactive Material 17 in Gabion Cage 13, See Figure 2B and 1, and See paragraph [0039]); 
a permeable ceiling layer connected to a top surface of the housing sidewall, the permeable ceiling layer comprising a geogrid outer ceiling layer and a non-woven geotextile inner ceiling layer, (Top Cover Grid 22 and Top Nonwoven Outer Geotextile Sheet Material Layer 16, See Figure 2B and 1, and See paragraphs [0039], [0041] & [0043]); and 
a permeable floor layer connected to a lower surface of the housing sidewall, the permeable floor layer comprising a geogrid outer floor layer and a non-woven geotextile inner floor layer, (Bottom Wall 19 and Bottom Nonwoven Outer Geotexile Sheet Material Layer 18, See Figure 2B and 1, and See paragraphs [0039], [0041] & [0043]), having a permeability adapted for retaining the one or more treatment reagents within the interior cavity during submersion,  (See paragraph [0039]; “reactive materials 17 are confined between cover sheets 16 & 18”), and for receiving and permitting passage of the pore fluids into the interior cavity of the housing, (See paragraph [0039]; “the geocomposite mat is water-permeable”), when the submersible reactive treatment cell is placed on a permeable supporting layer or sediment bed beneath a body of water.
Embodiment 1 of Olsta does not explicitly disclose that the side wall is an impermeable side wall, that the pore fluids are upwelling, or when the submersible reactive treatment cell is placed on a permeable supporting layer or sediment bed beneath a body of water.
Embodiment 2 of Olsta discloses that the side wall is an impermeable side wall and that the pore fluids are upwelling, (See paragraph [0013], Olsta).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the submersible reactive treatment cell of Embodiment 1 of Olsta by incorporating that the side wall is an impermeable side wall and that the pore fluids are upwelling as in Embodiment 2 of Olsta because “a gabion has several advantages over loose placement of reactive or adsorptive materials including” having its “outer walls…made water impermeable…to prevent water from traveling horizontally and out of the gabion/geocomposite article without complete treatment by the reactive material”, (See paragraph [0013], Olsta).
Embodiment 3 of Olsta discloses when the submersible reactive treatment cell is placed on a permeable supporting layer or sediment bed beneath a body of water, (See paragraph [0010], Olsta).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the submersible reactive treatment cell of modified Olsta by incorporating when the submersible reactive treatment cell is placed on a permeable supporting layer or sediment bed beneath a body of water as in Embodiment 3 of Olsta “to cover a target sediment area, underwater”, (See Abstract, Olsta), in order to perform “in-situ capping of underwater contaminants…to stabilize sediments, minimize their re-suspension and transport, and reduce dissolved contaminant transport into surface waters”, (See paragraph [0002], Olsta).
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622).
Regarding Claims 1 and 3, Hull discloses a submersible reactive treatment cell (See Fig. 5, permeable and reactive AQUABLOK 48) comprising receiving and permitting passage of upwelling pore fluids into the submersible reactive treatment cell (See Fig. 5, injection system 46 discharges fluid into contaminated sediments 32 layer) when the submersible reactive treatment cell is placed on a permeable supporting layer or sediment bed beneath a body of water (See Fig. 5, permeable and reactive AQUABLOK 48 placed between contaminated sediment 32 layer and water 34).
Hull does not disclose a submersible reactive treatment cell including an impermeable sidewall defining an interior cavity, the interior cavity adapted to house one or more reagents; a permeable ceiling layer connected to a top surface of the housing sidewall. Hull does however disclose that the submersible reactive treatment cell (See Fig. 5, permeable and reactive AQUABLOK 48) can be modified to be treatment gates (See col. 34, lines 1-6).
Cherry discloses a submersible reactive treatment cell (See Figs. 1 and 2, curtain 12 comprising body 30), wherein fluid moves from one end to an opposite end through a gate (See Fig. 1, fluid enters gate 23 to be treated by treatment material within body 25) to treat contaminated ground water (See Col.1, lines 53-58). Cherry discloses the submersible reactive treatment cell comprises a housing including an impermeable side wall (See Figs. 1 and 2, body 30 allowing water to flow through gate 23) defining an interior cavity (See Figs. 1 and 2, receptacle 27 within the body 30), the interior cavity adapted to house one or more treatment reagents (See Figs. 1 and 2, treatment material within body 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the submersible reactive treatment cell of Hull comprising the gate of Cherry to house the treatment reagents of Hull to meet the claim limitation of including an impermeable sidewall defining an interior cavity, the interior cavity adapted to house one or more reagents; a permeable ceiling layer connected to a top surface of the housing sidewall as shown by Cherry in order to direct and/or funnel the water into the gates which leads to efficiencies and economic incentive (See Col. 6 lines 66-67).
The combination of Hull and Cherry does not disclose a submersible reactive treatment cell comprising the permeable ceiling layer comprising a geogrid outer ceiling layer and a non-woven geotextile inner ceiling layer, and a permeable floor layer connected to a lower surface of the housing sidewall, the permeable floor layer comprising a geogrid outer floor layer and a non-woven geotextile inner floor layer having a permeability adapted for retaining treatment reagents within the interior cavity during submersion. Hull does however disclose a modification that geotextile filter fabric are placed beneath the blocks and over the top of the underlying substrate to minimize erosion of the underlying substrate while still allowing for water passage during hydraulic stabilization of the waterway system (Hull; See Col. 41, lines 34-45).
Cherry discloses in another embodiment a submersible reactive treatment cell (See Figs. 11, 12A and 12B, gate 103 with treatment material 107), wherein fluid moves from one end to an opposite end through a gate (See Fig. 11, fluid entering and leaving gate 103 and being treated by treatment material 107) to treat contaminated ground water (See Col. 1, lines 53-58). Cherry discloses that a problem may arise when the minimum distance of the water travelling from one end of the cell to the opposite end of the cell may not be thick enough to ensure sufficient residence time of the contaminated water in contact with the treatment material (See Col. 12, lines 42-48) and further suggest an extended gate-sealing means using a liner surrounding the treatment material (See Col. 12, lines 50-55, liner 114). Cherry discloses a permeable outlet layer (See Col. 12, lines 50-51, and Col. 13, lines 1-7, treatment material is placed inside the cavity of the gate where the liner is sandwiched between two layers of geotextile fabric) comprising a geogrid outer layer (See Col. 13, lines 1-7, geotextile fabric) and a non-woven geotextile inner layer (Col. 13, lines 1-7, liner being plastic or metal), and a permeable inlet layer (See Col. 12, lines 50-51, and Col. 13, lines 1 -7, treatment material is placed inside the cavity of the gate where the liner is sandwiched between two layers of geotextile fabric) comprising a geogrid inlet outer layer (See Col. 13, lines 1-7, geotextile fabric) and a non-woven geotextile inner layer (Col. 13, lines 1-7, liner being plastic or metal) having a permeability adapted for retaining treatment reagents within the interior cavity during submersion (See Col. 12, lines 50-51, and Col. 13, lines 1-7, treatment material is placed inside the cavity of the gate where the liner is sandwiched between two layers of geotextile fabric).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the submersible reactive treatment cell of Hull and Cherry comprising the liner sandwiched between two layers of geotextile fabric at the inlet and outlet sections of the housing of Hull and Cherry where the permeable ceiling layer comprising a geogrid outer ceiling layer and a geotextile inner ceiling layer as shown by an alternative embodiment of Cherry in order to increase the residence time of the contaminated water with the treatment material (Cherry; See Col. 12, lines 50-55) while minimizing erosion of the underlying substrate while still allowing for water passage during hydraulic stabilization of the waterway system (Hull; See Col. 41, lines 34-45).
Additional Disclosure Included:
Claim 3: The submersible reactive treatment cell according to claim 1, further comprising at least one treatment regent comprising one or more composite particles having a core (See Fig. 1, core 11), and a sealant layer at least partially encapsulating the core (See Fig. 1, sealant layer 12), the sealant layer comprising a reactive material that is capable of removing one or more contaminants from contaminated pore fluid (See Col. 7, lines 24-29 and lines 35-51, remediation materials added to the sealant layer to remove contamination in water), wherein the composite particles have a water permeability that is effective for treating the contaminated pore fluid (See Col. 4, lines 3-6, permeability of less than about 1x10 6 cm/sec).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622) in further view of Paulson et al. (US 6171984 B1).
Regarding Claim 2, the combination of Hull and Cherry discloses the submersible reactive treatment cell of Claim 1. While the combination discloses the permeable floor layer is connected to a bottom edge of the impermeable sidewall (Cherry; See Fig. 1, layer opposite of item number 29 where water flows through gate 23) and comprises a geogrid outer floor layer and a non-woven geotextile inner floor layer (Cherry; See Col. 12, lines 56-61 and Col. 13, lines 1-7, liner is sandwiched between two layers of geotextile fabric; Leach; See col. 1, lines 26-28, nonwoven geotextiles are often reinforced with a woven backing), the combination does not disclose wherein the impermeable housing sidewall comprises a geomembrane-supported geosynthetic clay liner.
Cherry does however disclose the use of a liner comprising geotextile fabric within the container, wherein the liner is bentonite which is sandwiched between two layers of geotextile fabric (Cherry; See Col. 12, lines 56-61 and Col. 13, lines 1-7).
Paulson discloses that it is known in the art that geosynthetic clay liners consists of a layer of bentonite supported by geotextiles, geogrids or geomembranes (See Col. 1, lines 53-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the submersible reactive treatment cell of Hull and Cherry by modifying the liner of Cherry wherein the impermeable housing sidewall comprises a geomembrane-supported geosynthetic clay liner as shown by Paulson since it is known in the art to use geomembrane as an alternative supporting layer to a bentonite layer as a moisture barrier (See Col. 1, lines 53-57).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622).
Regarding Claim 4, the combination of Hull and Cherry discloses the submersible reactive treatment cell of Claim 1. The combination does not disclose a reactive treatment cell wherein the one or more treatment reagents are replaceable and contained within an exchangeable reagent cartridge present within the chamber.
Cherry does however disclose in another embodiment where the submersible treatment reagents is replaceable and contained within an exchangeable reagent cartridge present within the chamber (See Fig. 9, basket 79 having the treatment reagents and within the receptacle 80). Cherry discloses that after the treatment reagents are depleted, that the treatment reagents need to be replaced for further treatment of the contaminated fluids (See Col. 9, lines 55-61, replaced with fresh treatment material).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the submersible reactive treatment cell of Hull and Cherry comprising the treatment reagents within exchangeable reagent cartridge wherein the one or more treatment reagents are replaceable and contained within an exchangeable reagent cartridge present within the chamber as shown by Cherry in order to replace the depleted treatment reagents (See Col. 9, lines 55-61).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622) in further view of Holland (US 5908558).
Regarding Claim 5, the combination of Hull and Cherry discloses the submersible reactive treatment cell of Claim 1. While the combination discloses the reactive treatment cell further comprising a boot portion dimensioned to seal the treatment reagent (See Fig. 1, lower layer of gate 23 comprising tight wall 18 which houses/seals the treatment reagent 25 within the body 30), the combination does not disclose wherein the housing comprises an exchangeable cartridge containing one or more treatment reagents, the reactive treatment cell further comprising a boot portion dimensioned to sealable receive a lower end of the exchangeable cartridge and a releasable fasteners for securing the exchangeable cartridge into the boot.
Cherry does however disclose in another embodiment where the treatment reagents is replaceable and contained within an exchangeable reagent cartridge present within the chamber (See Fig. 9, basket 79 having the treatment reagents and within the receptacle 80). Cherry discloses that after the treatment reagents are depleted, that the treatment reagents need to be replaced for further treatment of the contaminated fluids (See Col. 9, lines 55-61, replaced with fresh treatment material).
Holland discloses an exchangeable reagent cartridge (See Fig. 1, filter container 1) wherein the housing comprising a boot portion dimensioned to sealable receive a lower end of the exchangeable reagent cartridge (See Fig. 1, filter container 1 placed within the housing 2) and a releasable fasteners for securing the exchangeable cartridge into the boot (See Fig. 1, lid 3 with screws to hold filter container 1 within housing 2)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the submersible reactive treatment cell of Hull and Cherry comprising the treatment reagents within exchangeable reagent cartridge of Cherry with a lid with releaseable fasteners of Holland wherein a boot portion dimensioned to sealable receive a lower end of the exchangeable cartridge and a releasable fasteners for securing the exchangeable cartridge into the boot as shown by Cherry and Holland in order to replace the depleted treatment reagents (Cherry; See Col. 9, lines 55-61) and to have access to the filter cartridge for replacement (Holland; See Col. 8, lines 50-51).
  Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622) in further view of Mitchell et al. (US 2008/0245710 A1).
Regarding Claim 6, the combination of Hull and Cherry discloses the submersible reactive treatment cell of Claim 1. The combination does not disclose further comprising at least one sensor probe for detecting at least one condition of the reactive treatment cell or reagents contained therein, or pore fluids flowing therethrough. The combination does however disclose replacing the treatment reagent after they are spent (Cherry; See Col. 9, lines 55-61, replaced with fresh treatment material).
Mitchell discloses a filtration apparatus using treatment reagents to treat contaminated water (See Fig. 6, filtration apparatus 200 comprising filter layers 206 and 210). Mitchell further discloses using of sensors within the filter layers (See Fig. 6, sensor 272) to provide the performance of the one or more filter layers (See [0040], lines 1-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the reactive treatment of Hull and Cherry further comprising at least one sensor probe for detecting at least one condition of the reactive treatment cell or reagents contained therein, or pore fluids flowing therethrough as shown by Mitchell in order to provide the performance of the treatment reagent (See [0040]).
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622).
Regarding Claims 7 and 10, the combination of Hull and Cherry discloses the submersible reactive treatment cell of Claim 1. Hull further discloses the submersible reactive treatment cell is used in a sediment capping system (See Fig. 5, impermeable AQUABLOK cap 30 surrounding reactive AQUABLOK 48 ) disposed between a body of water and a sediment surface beneath the body of water (See Fig. 5, cap 30 between water 34 and contaminated soil 32), the system comprising a submersible reactive treatment cell of Claim 1 (See combination of Hull and Cherry of claim 1), positioned on a supporting layer consisting of a sediment bed, a drainage blanket or an underlying permeable layer (See Fig. 5, reactive AQUABLOK 48 on top of contaminated soil 32), and an impermeable capping layer on the upper surface of the supporting layer between the body of water and the sediment surface (See Fig. 5, impermeable AQUABLOK cap 30 on top of contaminated soil and below body of water 34), and as a seal around a perimeter of the reactive treatment cell (See Fig. 5, impermeable AQUABLOK cap 30 surrounding reactive AQUABLOK 48).
Additional Disclosure Included:
Claim 10: The sediment capping system of claim 7, wherein the impermeable capping layer comprises a layer of composite particles having a solid core and a hydratable sealant layer at least partially encapsulating the core (See Fig. 5 and Col. 6, lines 11-16, AquaBlok cap 30), optionally blended with aggregate, the impermeable capping layer having a conductivity of lx 10 7 cm/sec or less (See Col.5, lines 19-22 and Col. 17, lines 1-14).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622).
Regarding Claim 9, the combination of Hull and Cherry discloses the sediment capping system of Claim 7. The combination does not disclose the sediment capping system wherein the supporting layer is a permeable layer comprising composite particles having a conductivity of from 1x1 CH to 1x10 6 cm/sec.
Hull does however disclose in a different embodiment the use of a sediment capping system (See Figs. 7). Hull discloses the use of composite particles of AquaBlok composite particles within a layer (See Fig. 7, AQUABLOK particles within AQUABLOK layer 54) which is under a cover layer (See Fig. 7, AQUABLOK cap 30). Hull discloses the use of composite particles of AquaBlok is capable of removing one or more contaminants from contaminated pore fluid (See Col. 7, lines 24-29 and lines 35-51, remediation materials added to the sealant layer to remove contamination in water) having a conductivity of greater than 1x10 7 cm/sec (See Col. 33, lines 43).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sediment capping system of Hull and Cherry wherein the supporting layer is a permeable layer comprising composite particles having a conductivity of from 1x10-' to 1x10 s cm/sec as shown by Hull in order to remove one or more contaminants from contaminated pore fluid (See Col. 7, lines 24-29 and lines 35-51, remediation materials added to the sealant layer to remove contamination in water).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622) in further view of Koerner et al. (US 4842448) and Tsai (US 2007/0235381 Al).
Regarding Claim 11, the combination of Hull and Cherry discloses the sediment capping system of Claim 7. The combination does not disclose a conduit for fluid communication between the outlet and a vacuum pump.
Koerner discloses a sediment capping system (See Fig. 2) comprising an outlet pipe for discharging contaminated fluid (See Fig. 2, outlet pipe 20 discharging contaminated fluid) positioned on a supporting layer consisting of a sediment bed, a drainage blanket or an underlying permeable layer (See Fig. 1, soil 12 and geo-composite 10 in the inner layer 16) and an impermeable capping layer on the upper surface of the supporting layer (See Fig. 3, outer barrier layer 14) and a seal around the perimeter of the outlet pipe (See Fig. 2, pipe 20 perimeter sealed by barrier layer 14). Koerner discloses a conduit for fluid communication between the outlet and a vacuum pump (Koerner; See Fig. 1 and Col. 4, lines 24-SI, outlet pipe 20 draws liquid using a vacuum pump). Koerner discloses using a conduit between the outlet and a vacuum pump to remove fluid from the contaminated soil area between the impermeable capping layers by creating a pressure difference (See Col. 4, lines 24-41). The pressure difference allows contaminants to pass through the treated layers to be stored in a container for processing or transportation (See col. 4, lines 41-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sediment capping system of Hull and Cherry comprising the conduit and vacuum pump attachment to the outlet of Hull and Cherry in order to remove the fluid from the contaminated soil by a vacuum pump to store the fluid in a container for processing or transportation (See col. 4, lines 24-45).
The combination of Hull, Cherry, and Koerner does not disclose a removable impermeable cover for the top of the reactive treatment cell housing, the cover having an outlet. Cherry does however disclose in another embodiment where the treatment reagents is replaceable and contained within an exchangeable reagent cartridge present within the chamber (See Fig. 9, basket 79 having the treatment reagents and within the receptacle 80). Cherry discloses that after the treatment reagents are depleted, that the treatment reagents need to be replaced for further treatment of the contaminated fluids (See Col. 9, lines 55-61, replaced with fresh treatment material).
Tsai discloses a reactive treatment cell housing (See Fig. 1, water filter 1) further comprising a removable impermeable cover for the top of the reactive treatment cell housing (See Fig. 1, cover shell 18), the cover having an outlet (See Fig. 1, cover shell 18 having outlet 181). Tsai discloses the two shells are removable from each other in order to replace the cartridge inside the housing of the water filter (See Fig. 1 and [0036], twisting cover shells 17 and 18 allows user to replace filter cartridge 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sediment capping system of Hull, Cherry, and Koerner further comprising a removable impermeable cover for the top of the reactive treatment cell housing, the cover having an outlet as shown by Hull in order to replace the cartridge inside the housing (See Fig. 1 and [0036], twisting cover shells 17 and 18 allows user to replace filter cartridge 11).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622).
Regarding Claims 12 and 14, the combination of Hull and Cherry discloses the submersible reactive treatment cell of Claim 1. Hull further discloses the submersible reactive treatment cell is used in a sediment capping system (See Fig. 5, impermeable AQUABLOK cap 30 surrounding reactive AQUABLOK 48). Hull discloses a method of incorporating the reactive treatment cell of Claim 1 into a sediment capping system (See combination of Hull and Cherry of claim 1 by modifying the reactive AQUABLOK 48 surrounded by the impermeable AQUABLOK cap 30) lying between a body of water and a sediment surface beneath the body of water (See Fig. 5, cap 30 between water 34 and contaminated soil 32), the method comprising the steps of: applying composite particles on an upper surface of the sediment or permeable supporting layer (See Fig. 5, reactive AQUABLOK 48 on top of contaminated soil 32) between the body of water and the sediment surface (See Fig. 5, cap 30 between water 34 and contaminated soil 32), around a perimeter of the submersible reactive treatment cell (See Fig. 5, impermeable AQUABLOK cap 30 surrounding reactive AQUABLOK 48), the composite particles having a solid core and a hydratable sealant layer at least partially encapsulating the core (See Fig. 5 and Col. 6, lines 11-16, AquaBlok cap 30 comprising composite particles), optionally blended with aggregate, to form an impermeable capping layer (See Fig. 5, impermeable AQUABLOK cap 30).
The combination of Hull and Cherry does not disclose a method comprising optionally applying permeable blanket or layer to a sediment surface to form a permeable supporting layer; positioning the permeable floor of the reactive treatment cell on an upper surface of the sediment or permeable supporting layer.
Hull does however disclose in a different embodiment the use of a sediment capping system (See Figs. 7). Hull discloses the use of composite particles of AquaBlok composite particles within a layer (See Fig. 7, AQUABLOK particles within AQUABLOK layer 54) which is under a cover layer (See Fig. 7, AQUABLOK cap 30). Hull discloses the use of composite particles of AquaBlok is capable of removing one or more contaminants from contaminated pore fluid (See Col. 7, lines 24-29 and lines 35-51, remediation materials added to the sealant layer to remove contamination in water).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Hull and Cherry comprises optionally applying permeable blanket or layer to a sediment surface to form a permeable supporting layer; positioning the permeable floor of the reactive treatment cell on an upper surface of the sediment or permeable supporting layer as shown by Hull in order to remove one or more contaminants from contaminated pore fluid below the impermeable capping layer (See Col. 7, lines 24-29 and lines 35-51, remediation materials added to the sealant layer to remove contamination in water).
Additional Discourse Included:
Claim 14: The method of claim 12, wherein the permeable supporting layer comprises composite particles forming a layer having a conductivity of from 1x10-1 to 1x10-6 cm/sec, (See Col. 33, lines 43).
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622) in further view of Holland (US 5908558).
Regarding Claim 16, the combination of Hull and Cherry discloses method of Claim 12. While the combination discloses the reactive treatment cell further comprising a boot portion dimensioned to seal the treatment reagent (See Fig. 1, lower layer of gate 23 comprising tight wall 18 which houses/seals the treatment reagent 25 within the body 30), the combination does not disclose wherein the housing comprises an exchangeable cartridge containing one or more treatment reagents, the reactive treatment cell further comprising a boot portion dimensioned to sealable receive a lower end of the exchangeable cartridge and a releasable fasteners for securing the exchangeable cartridge into the boot.
Cherry does however disclose in another embodiment where the treatment reagents is replaceable and contained within an exchangeable reagent cartridge present within the chamber (See Fig. 9, basket 79 having the treatment reagents and within the receptacle 80). Cherry discloses that after the treatment reagents are depleted, that the treatment reagents need to be replaced for further treatment of the contaminated fluids (See Col. 9, lines 55-61, replaced with fresh treatment material).
Holland discloses an exchangeable reagent cartridge (See Fig. 1, filter container 1) wherein the housing comprising a boot portion dimensioned to sealable receive a lower end of the exchangeable reagent cartridge (See Fig. 1, filter container 1 placed within the housing 2) and a releasable fasteners for securing the exchangeable cartridge into the boot (See Fig. 1, lid 3 with screws to hold filter container 1 within housing 2)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Hull and Cherry wherein the treatment reagents within exchangeable reagent cartridge of Cherry with a lid with releaseable fasteners of Holland wherein a boot portion dimensioned to sealable receive a lower end of the exchangeable cartridge and a releasable fasteners for securing the exchangeable cartridge into the boot as shown by Cherry and Holland in order to replace the depleted treatment reagents (Cherry; See Col. 9, lines 55-61) and to have access to the filter cartridge for replacement (Holland; See Col. 8, lines 50-51).
Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622).
Regarding Claim 17, the combination of Hull and Cherry discloses the sediment capping system of claim 7. The combination further discloses a method of treating contaminated pore fluid (See Fig. 5, fluid exiting pipes 46 is treated by reactive AQUABLOK 48) comprising treating contaminated pore fluid with the sediment capping system of claim 7 (See Claim 7 rejection of combination of Hull and Cherry).
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622) in further view of Koerner et al. (US 4842448) and Tsai (US 2007/0235381 Al).
Regarding Claim 18, the combination of Hull, Cherry, Koerner, and Tsai discloses the sediment capping system of Claim 11. The combination further discloses a method of capping a sediment bed using the sediment capping system of Claim 11, the method comprising positioning the reactive treatment cell on the sediment or permeable supporting layer (Hull; See modified submersible AQUABLOK 48 positioned on top of soil 32), the reactive treatment cell having its removable cover installed and its outlet in fluid communication with a vacuum pump (Koerner; See Fig. 1 and Col. 4, lines 24-31, outlet pipe 20 draws liquid using a vacuum pump to remove fluid from capping layers; Tsai; See Fig. 1 and [0036], twisting cover shells 17 and 18 allows user to replace filter cartridge 11 and/or assembly the filter housing), applying impermeable composite particles on an upper surface of the sediment or permeable supporting layer and around a perimeter of the reactive treatment cell to form a seal (Hull; See Fig. 5, cap 30 surrounding the modified reactive AQUABLOK 48), drawing a vacuum on the reactive treatment cell interior for a period of time to remove at least some pore fluids (Koerner; See Fig. 1 and Col. 4, lines 24-31, outlet pipe 20 draws liquid using a vacuum pump to remove fluid from capping layers by creating a pressure difference), and optionally to cause sediment consolidation and accelerated capture of contaminated pore fluids.
The combination of Hull, Cherry, Koerner, and Tsai does not disclose a method comprising subsequently removing the removable cover to allow remaining pore fluids to daylight through the submersible reactive treatment cell.
Cherry does however disclose another embodiment where the top cover is removed and is exposed to daylight through the reactive treatment cell (See Figs. 8 and 10, see basket 79 with reactive treatment material exposed to outside environment i.e. sunlight) in order to easily remove the treatment reagents, after the treatment reagents are depleted (See Col. 9, lines 55-61, replaced with fresh treatment material through crane 83).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Hull, Cherry, Koerner, and Tsai comprising an open top, wherein to allow remaining pore fluids to daylight through the reactive treatment cell as shown by an alternative embodiment of Cherry in order to replace the reactive treatment cell when depleted for easy removal (Cherry; See Col. 9, lines 55-61, replaced with fresh treatment material).
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622).
Regarding Claim 19, the combination of Hull and Cherry discloses the submersible reactive treatment cell of Claim 1. The combination further discloses a method of modifying the flow of upselling pore fluids within a sediment bed below the body of water (Hull; See Fig. 5, capping system modified using the submersible reactive treatment cell of Hull and Cherry of claim 1 by modifying the reactive AQUABLOK 48 surrounded by the impermeable AQUABLOK cap 30 between water 34 and contaminated soil 32), the sediment bed being capping by an impermeable cap layer separating the sediment bed from the body of water for at least a portion of the sediment bed (See Fig. 5, impermeable AQUABLOK cap 30 on top of contaminated soil 32), the method comprising identifying a target area of the sediment bed or impermeable cap layer beneath a body of water to which flow of upwelling pore fluids is to be direct (See Fig. 5 and Col. 33, lines 35-41, removing sections of cap 30 to form holes for reactive AQUABLOK 48 to direct fluid to flow to reactive AQUABLOK 48), removing a portion of the cap layer to create a hole in or near the target area (See Fig. 5 and Col. 33, lines 35-41, removing sections of cap 30 to form holes for reactive AQUABLOK 48), inserting the submersible reactive treatment cell according to Claim 1 through the body of water and into the hole in the cap layer such that the permeable floor of the reactive treatment cell is in fluid communication with the sediment bed below the cap layer, optionally via an intermediate permeable layer (See combination of Hull and Cherry submersible reactive treatment cell of Claim 1 modifying reactive AQUABLOK 48 of Hull. The modified AQUABLOK 48 is placed on top of the soil 32 by inserting into the openings of the cap 30), sealing the perimeter of the submersible reactive treatment cell to the remained of the cap layer (See Fig. 5, cap 30 surrounding the modified reactive AQUABLOK 48), whereby the flow of upwelling pore fluids is redirected laterally within the sediment bed beneath the impermeable cap layer to the target layer by hydraulic flow paths in the target area (See Fig. 5 and Col. 33, lines 35-41, reactive AQUABLOK 48 having greater water permeability which allows fluid to be directed towards the reactive AQUABLOK 48).
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hull (US 6386796 B1) in view of Cherry et al. (US 5487622).
Regarding Claim 20, the combination of Hull and Cherry discloses the method of Claim 19. The combination does not disclose wherein the permeable floor of the reactive treatment cell is in fluid communication with an intermediate permeable layer that is in fluid communication with the sediment bed below of the cap layer.
Hull does however disclose in a different embodiment the use of a sediment capping system (See Figs. 7). Hull discloses the use of composite particles of AquaBlok composite particles within a layer (See Fig. 7, AQUABLOK particles within AQUABLOK layer 54) which is under a cover layer (See Fig. 7, AQUABLOK cap 30). Hull discloses the use of composite particles of AquaBlok is capable of removing one or more contaminants from contaminated pore fluid (See Col. 7, lines 24-29 and lines 35-51, remediation materials added to the sealant layer to remove contamination in water).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Hull and Cherry comprises wherein the permeable floor of the reactive treatment cell is in fluid communication with an intermediate permeable layer that is in fluid communication with the sediment bed below of the cap layer as shown by Hull in order to remove one or more contaminants from contaminated pore fluid below the impermeable capping layer (See Col. 7, lines 24-29 and lines 35-51, remediation materials added to the sealant layer to remove contamination in water).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  after conducting searching and consideration on the current set of claims, the Examiner has found that Claim 13 would be allowable over the prior art rejection.  Specifically, the claim involves “retrofitting the submersible reactive treatment cell…into a prior existing sediment capping system” including “removing a section of the cap layer…to create a hole”, “inserting the submersible reactive treatment cell into the hole”, and “to form a seal around the perimeter [of the submersible reactive treatment cell]”, which are considered allowable over the closest prior art, including Hull (US 6386796 B1), Cherry et al. (US 5487622), and particularly Olsta et al., (“Olsta”, US 2008/0264546).  The Examiner finds that there do not appear to be reasonable modifications in the relevant fields of endeavor to modify these references to accomplish the claimed invention within Claim 13.  However, the Examiner notes that there are various 112 rejection issues throughout the current set of claims, and independent Claim 1 remains rejected over prior art, which makes Claim 13 currently rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779